Citation Nr: 1713410	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  16-28 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for an acquired psychiatric disability, to include unspecified depressive disorder (claimed as posttraumatic stress disorder (PTSD)), and to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a lower back disability, to include arthritis and bulging discs, and to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a left hip disability, to include arthritis, and to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1980 to June 1992.  

These matters come before the Board of Veterans' Appeals (Board) from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Additionally, these claims were the subject of a prior Board remand in June 2015.  

The Board notes that the issues of service connection for a left foot disability and a left knee disability, along with the current issues discussed herein, were the subject of the Board's June 2015 remand.  However, in a May 2016 rating decision, the RO granted service connection for residuals of left foot degenerative arthritis and assigned a 30 percent disability rating effective November 4, 2013, and degenerative arthritis of the left knee and assigned a 10 percent disability rating effective November 4, 2013.  As this represents a full grant of the benefits sought, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).


The Board notes that the Veteran initially filed a claim to establish service connection for PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the veteran's description of the claim; reported symptoms; and additional information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5  (2009)(finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  In light of this determination and the evidence of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disorders, and the issue has been re-characterized as stated on the title page.

With regard to representation, the Board notes that a July 2015 VA Form 21-22 appointed Disabled American Veterans (DAV) as the Veteran's general power of attorney.  In August 2016, the Veteran submitted a VA Form 21-22a appointing Kathy A. Lieberman, Esq., as her limited power of attorney with regard to the issues of entitlement to disability ratings in excess of 10 percent for left thigh varices and amputation of the left second toe.  However, a limited power of attorney does not revoke a prior, general power of attorney.  38 C.F.R. § 14.631(f) (2016).  As such, Ms. Lieberman maintains limited power of attorney over the Veteran's claims for increased ratings for left thigh varices and amputation of the second left toe, and DAV retains power of attorney over all additionally existing issues, including the current service connection claims before the Board.    

There are several issues that have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), to include: 
(1) Entitlement to service connection for plantar fasciitis (as raised by a July 2011 VA examination and previously referred by the Board in June 2015); 
(2) entitlement to service connection for hammer toes (as raised in an August 2014 VA examination); (3) entitlement to service connection for hallux valgus (as raised in an August 2014 VA examination); (4) entitlement to service connection for hallux rigidus (as raised in an August 2014 VA examination); (5) entitlement to service connection for pes planus (as raised in a March 2016 VA examination); (6) and entitlement to service connection for metatarsalgia (as raised in a March 2016 VA examination).  As such, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

All issues other than entitlement to service connection for restless leg syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDING OF FACT

The Veteran was not diagnosed with restless leg syndrome at any time during the pendency of this appeal.


CONCLUSION OF LAW

The criteria for service connection for restless leg syndrome have not been met.  
38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran.  The Veteran has received multiple letters notifying her of the information and evidence necessary to substantiate a service connection claim; the information and evidence that VA would seek to provide; and the information and evidence that she was expected to provide.  A subsequent May 2016 Statement of the Case (SOC) provided further notice regarding the issue of entitlement to service connection.  At no time has the Veteran alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"). 

Further, VA has satisfied its duty to assist the Veteran.  The claims file includes the Veteran's service records and private and VA treatment records, and the Veteran has not identified any additional evidence to be obtained.  

To that end, the Board acknowledges that the Veteran has not undergone VA restless leg syndrome examination to date.  Generally, a VA medical examination is required for a service connection claim only when there is: (1) Competent evidence of a current disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the third factor, the Court has held that this element establishes a low threshold and requires only that the evidence indicates that there may be a nexus between the current disability or symptoms and a veteran's service.  Such relevant evidence includes, but is not limited to, medical evidence suggesting a nexus but which is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 79. 

A veteran is not entitled to a VA examination based solely upon her own conclusory statements indicating a relationship between an in-service illness or injury and a present disability.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  Instead, the record must contain some other factual basis supporting the veteran's statements.  Id. at 1278; see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010). 

In this regard, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has addressed the appropriate standard to be applied in determining whether an examination is warranted.  Specifically, while there must be competent evidence of a current disability, medically competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  However, a conclusory generalized lay statement suggesting a nexus between a current disability and service does not meet this standard, as this would result in medical examinations being routinely and virtually automatically provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  There must also be evidence establishing that an event, injury, or disease occurred during service.  Id.

In light of the above, the Board finds that a VA examination is not warranted at this time.  As set forth in greater detail below, the competent evidence of record does not establish that the Veteran has been diagnosed with restless leg syndrome during pendency of this claim, or that she has experienced persistent symptoms relating to such a diagnosis.  As such, there is insufficient justification to obtain a VA examination at this time.  

Further, as noted above, this claim was most recently remanded by the Board in June 2015.  At that time and in pertinent part, the RO was instructed to provide the Veteran with an SOC, after which the claim was to be returned to the Board if an appeal was perfected.  See Manlincon v. West, 12 Vet. App. 238 (1999).
 
A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Here, the requisite SOC was issued in May 2016, and the Veteran timely perfected her appeal the following month.  The claim has since been returned to the Board for readjudication.  

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations, and will proceed to assess the merits of the Veteran's claim.

Legal Criteria and Analysis

The Veteran contends that service connection is warranted for restless leg syndrome.  To that end, the Veteran has proffered theories of both direct and secondary service connection.  

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2016).

To establish direct service connection for such a disability, the record must reflect: (1) Competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and            (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163  (2004).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) That a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. 
§ 3.310).  

Here, the threshold question is whether the Veteran actually has the disability for which service connection is being sought; specifically, restless leg syndrome.  This element of service connection is satisfied if there is evidence that a disability existed at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a diagnosis shortly before a claim is filed must be taken into consideration when determining if the requirement of a current disability has been met).  

In the absence of proof of a present disability, there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In determining whether a current disability exists, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Here, the evidence of record does not demonstrate that the Veteran has been diagnosed with restless leg syndrome during the pendency of this appeal.  Instead, review of the competent medical evidence of record, including VA treatment records spanning August 1992 to January 2015, indicates that the Veteran has neither been diagnosed with, or treated for symptoms relating to, this condition at any time.  Instead, the only reference to this condition is contained in VA treatment records from 2012.  However, said reference serves only as generic instructions for a medical provider on how to treat a patient with restless leg syndrome.  Such instruction falls far short of asserting an actual diagnosis in the Veteran, particularly as said treatment options are not annotated anywhere in the Veteran's considerable treatment records.      
 
In reaching this conclusion, the Board acknowledges that the Veteran's claim implies that such a diagnosis exists.  However, the Veteran lacks the appropriate medical training and expertise to diagnose a medical condition or to assess the etiology thereof.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

As the most probative evidence of record reflects that the Veteran has not been diagnosed with restless leg syndrome at any time during the pendency of the claim, it must be denied and no further discussion concerning in-service incurrence, nexus, or presumptive service connection is required.  See Brammer, 3 Vet. App. at 225.


ORDER

Entitlement to service connection for restless leg syndrome is denied.


REMAND

The Board now turns to the Veteran's remaining four service connection claims.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.  

At the outset, the Board notes that the Veteran has undergone VA examinations for her claimed psychiatric, lower back, and left hip disabilities.  When VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the Veteran's prior VA examinations are inadequate for the purpose of adjudicating these claims, as follows: 

With respect to the current psychiatric claim, the Veteran underwent VA examinations in August 2014 and March 2016.  The August 2014 examiner diagnosed the Veteran with unspecified depressive disorder and reported that PTSD had not been established.  The examiner then opined that the Veteran's depressive disorder was not as likely as not due to the claimed in-service stressors, as there were no records indicating depression during active duty, nor continuity of psychiatric treatment since discharge from service in 1992.  Subsequently, the March 2016 examiner diagnosed the Veteran with unspecified mood disorder. 

These examinations are inadequate for several reasons.  First, the August 2014 examination report contains a patent contradiction, wherein the examiner first reported that the Veteran had a diagnosis of PTSD conforming to Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) but later indicates that PTSD was not established upon examination.  As such, remand is now warranted such that the Veteran's diagnosis may be clarified.  

Additionally, the August 2014 examiner provided an inadequate rationale in support of the etiological opinion offered.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007)(holding that an examination that provides an etiology opinion without a rationale is inadequate).  Throughout the record, the Veteran has reported that her psychiatric disability is aggravated by her current service-connected disabilities.  See March 2016 VA examination report; Appellant's Brief dated March 29, 2017.  However, the August 2014 examiner did not address any possible nexus between the Veteran's psychiatric condition and her service-connected disabilities.  El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  Said error is not remedied by the March 2016 examiner's assessment, which included a psychiatric diagnosis but no definitive nexus opinion.  As such, a remand is now warranted such that a complete etiological opinion, addressing the matter of aggravation, may be obtained.  

Further, the Veteran underwent VA back and hip examinations in March 2016.  At that time, the Veteran was diagnosed with the following back and hip disabilities:  lumbosacral strain; degenerative disc disease (DDD) of the lumbosacral spine; trochanteric pain syndrome of both hips; and chronic left hip strain.  However, the VA examiner asserted negative nexus opinions with regard to these disabilities.  Specifically, the examiner opined that the Veteran's back disability was more likely related to her left lower extremity radiculopathy.  Further, the examiner noted that the Veteran's hip disability related to current documented medical records diagnosing DDD of the lumbar spine as of 2013.  However, the examiner again failed to address the possible causal relationship between the Veteran's service-connected disabilities and her diagnosed back and hip conditions.  Id.  Further, the Board finds that the examiner's opinions do not provide sufficient insight into the nature of the diagnosed disabilities such that a reliable nexus determination may be asserted at this time.  See also Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008)(holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  

With regard to the remaining claim, the Board notes that the Veteran has not undergone VA sleep apnea examination to date.  

However, the Board finds that a VA examination is warranted at this time.  See McLendon, 20 Vet. App. at 83.  The competent evidence of record, including VA treatment records spanning August 1992 to January 2015, indicate that the Veteran has a history of symptoms associated with obstructive sleep apnea, included disrupted sleep patterns and snoring.  Further, the Veteran has provided several lay statements indicating that her sleep apnea has been aggravated by her service-connected disabilities, which have inhibited the Veteran's ability to exercise, thus leading to a notable weight gain that disrupted the Veteran's sleep.  However, there is no competent medical opinion of record addressing the possible causal nexus between the Veteran's military service, current service-connected disabilities, and possible sleep apnea.  Accordingly, the Board finds that a remand is now warranted such that a competent etiological opinion may be obtained.   

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159 (c)(2) (2016).
Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from January 2015 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and her representative (DAV) should be so notified in writing.

2.  Schedule the Veteran for new VA examinations with regard to the Veteran's psychiatric, lower back, left hip, and sleep apnea service connection claims.  The claims file must be made available to and reviewed by the examiner(s), and the examiner(s) should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner(s) should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner(s) should indicate the following: 

a.  Identify any psychiatric, lower back, left hip, and sleep apnea disabilities that have existed during the pendency of this claim.

b.  For each diagnosed disability, indicate whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to military service, spanning November 1980 to June 1992.

c.  For each diagnosed disability, additionally indicate whether it is at least as likely as not (50 percent probability or more) that said disability was caused or aggravated by the Veteran's service-connected disabilities or the treatment thereof, to include: 
(1) Residuals of left foot degenerative arthritis; 
(2) amputation through middle phalanx, left second toe; (3) left lower extremity thigh varices; (4) left knee degenerative arthritis; (5) tinnitus; (6) allergic rhinitis; (7) mitral valve insufficiency; and (8) right ear hearing loss.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Thereafter, readjudicate the claims on appeal.  If any of the benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and her representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


